Citation Nr: 1828640	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-01 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an effective date prior to May 30, 2006, for a total disability based on individual unemployability resulting from service-connected disabilities (TDIU) for purposes of accrued benefits.

2.  Entitlement to a rating in excess of 20 percent for lumbosacral spine (back) disability for purposes of accrued benefits. 

3.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the left knee (left knee disability) for purposes of accrued benefits.

4.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the right knee (right knee disability) for purposes of accrued benefits.

5.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left hip (left hip disability) for purposes of accrued benefits.

6.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right hip (right hip disability) for purposes of accrued benefits.

7.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left elbow (left elbow disability) for purposes of accrued benefits.

8.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right elbow (right elbow disability) for purposes of accrued benefits.

9.  Entitlement to special monthly compensation (SMC), based on the need for regular aid and attendance of another person for purposes of accrued benefits.

10.  Entitlement to dependency and indemnity compensation (DIC), to include based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Stacey Clark, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to December 1955 and from June 1957 to October 1964.  He died on October [redacted], 2007.  The Appellant is the surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

By way of procedural history, a December 2006 rating decision denied the Veteran's increased rating claims for his service-connected bilateral hip, bilateral knee, bilateral elbow and back disabilities; denied entitlement to special monthly compensation based on aid and attendance/housebound status (SMC); and granted TDIU effective May 30, 2006.  In January 2007, the Veteran filed a notice of disagreement with respect to those issues.  In September 2007, a statement of the case (SOC) was issued.  The Veteran submitted a statement expressing his continued disagreement with the claim for earlier effective date for TDIU and handwritten VA notes on the letter indicate that this statement was received in October 2007, and can be accepted as a VA Form 9 and waiver of regional review.  Therefore, the Veteran perfected the appeal.  Unfortunately, the Veteran died in October 2007.

In December 2007, the Veteran's spouse (appellant) filed an Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (DIC).  A November 2008 rating decision denied the claims and the appellant timely filed a December 2008 notice of disagreement.  

In June 2010, the appellant filed an application for DIC.  The RO denied the application for accrued benefits in August 2010 and the appellant filed a timely notice of disagreement in February 2011.  In November 2013, the RO issued a SOC regarding the denial of entitlement to accrued benefits and the appellant perfected the appeal in January 2014.

In January 2014, the RO considered evidence not previously considered in the November 2008 rating decision, and continued to deny service connection for cause of death.  However, instead of issuing a SOC, the RO issued a rating decision.  The appellant filed a notice of disagreement in September 2014.  

In July 2015, the Board remanded issues numbered 2-10 for the issuance of a SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) and readjudication of the claim for earlier effective date for TDIU.  In January 2016, the RO issued a SOC for issues number 2-10 and a SSOC for the earlier effective date for TDIU claim.

In April 2017, the Board remanded the claim to schedule the appellant for a hearing before a Veterans Law Judge (VLJ).  In December 2017, the appellant testified at a videoconference hearing before the undersigned VLJ; a transcript is associated with the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016). 38 U.S.C. § 7107 (a)(2) (2012).


FINDINGS OF FACT

1.  The ratings assigned for the Veteran's service-connected disabilities did not meet the percentage requirements of 38 C.F.R. § 4.16 (a) for award of a TDIU prior to May 30, 2006.

2.  The evidence does not show that the Veteran's back disability was manifest by at least unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

3.  The evidence does not show that the Veteran's left knee disability was manifest by at least flexion limited to 15 degrees.  

4.  The evidence does not show that the Veteran's right knee disability was manifest by at least flexion limited to 15 degrees.

5.  The evidence does not show that the Veteran's left hip disability was manifest by at least flexion limited to 30 degrees.  

6.  The evidence does not show that the Veteran's right hip disability was manifest by at least flexion limited to 30 degrees.

7.  The evidence does not show that the Veteran's left elbow disability was manifest by at least flexion limited to 90 degrees.  

8.  The evidence does not show that the Veteran's right elbow disability was manifest by at least flexion limited to 90 degrees.

9.  The Veteran was not in need of regular aid and attendance on account of service-connected disabilities and he was not entitled to SMC (housebound rate) because he did not have at least one total and additional service-connected disabilities independently ratable at 60 percent or more.

10.  The Veteran was not a former prisoner of war (POW) and he was not in receipt of or entitled to receive compensation at the 100 percent rate due to service-connected disability for a period of at least five years immediately after his discharge from active service or for 10 or more years prior to his death.

11.  A service-connected disability or other service-related disability did not cause or contribute substantially or materially to cause death.


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than May 30, 2006, to include on an extra-schedular basis pursuant 38 C.F.R. § 4.16 (b), for the award of a TDIU are not met. 38 U.S.C. §§ 5110 (a), 7104 (2012); 38 C.F.R. §§ 3.104, 3.400, 4.16, 20.302, 20.1103 (2017).

2.  The criteria for a disability rating in excess of 20 percent for a back disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2017).

3.  The criteria for a disability rating in excess of 20 percent for a left knee disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2017).

4.  The criteria for a disability rating in excess of 20 percent for a right knee disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2017).

5.  The criteria for a disability rating in excess of 10 percent for a left hip disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5253 (2017).

6.  The criteria for a disability rating in excess of 10 percent for a right hip disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5253 (2017).

7.  The criteria for a disability rating in excess of 10 percent for a left elbow disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5206 (2017).

8.  The criteria for a disability rating in excess of 10 percent for a right elbow disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5206 (2017).

9.  The criteria for special monthly compensation have not been met. 38 U.S.C. §§ 1114 (l), (s) (2012); 38 C.F.R. §§ 3.350, 3.352 (2017).

10.  The criteria for DIC benefits under 38 U.S.C.A. § 1318  are not met. 38 U.S.C. § 1318 (2012); 38 C.F.R. §§ 3.22 , 20.1106 (2017).

11.  The criteria for service connection for the Veteran's cause of death are not met. 38 C.F.R. § 3.312 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law governing claims for accrued benefits provides that, upon the death of a veteran, his lawful surviving spouse may be paid periodic monetary benefits to which he was entitled at the time of his death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when he died. 38 U.S.C. § 5121; 38 C.F.R. § 3.1000 (2017).

Although the appellant's claim for accrued benefits is separate from any claim that the Veteran filed prior to his death, an accrued benefits claim is 'derivative of' that claim.  By statute, the appellant takes the veteran's claim as it stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a claimant to prevail in an accrued benefits claim, the record must show the following: (1) the appellant has standing to file a claim for accrued benefits (see 38 U.S.C. § 5121; 38 C.F.R. § 3.1000; (2) the service person had a claim pending at the time of his death (see 38 U.S.C. §§ 5101 (a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998); (3) the service person would have prevailed on his claim if he had not died (Id.); and (4) the claim for accrued benefits was filed within one year of the service person's death (see 38 U.S.C. § 5121 (c); 38 C.F.R. § 3.1000 (c)).

In considering the appellant's claim for accrued benefits, generally, only evidence contained in the claims file at the time of the Veteran's death is evaluated.  38 U.S.C. § 5121; 38 C.F.R. § 3.1000.  However, in Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993), the Court of Appeals for Veterans' Claims (Court) held that service department and certain VA medical records are considered as being constructively of record at the date of death although they may not physically be in the claims file until after that date.  The pertinent provisions refer to service department records, reports of VA hospitalizations, reports of treatment by VA medical centers, reports of treatment authorized by the VA, and reports of autopsy made by VA on date of death.

The Veteran died in October 2007.  At the time of his death, the Veteran had perfected an appeal with respect to an earlier effective date for the grant of TDIU, to include the increased rating claims.  The appellant timely filed a claim for accrued benefits.  As the appellant has standing to file a claim for accrued benefits, because the Veteran had the claim pending at the time of death, and the claim for accrued benefits was timely filed, the only issue is whether the Veteran would have prevailed on the claims if he had not, unfortunately, died.

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in a claim for increased rating for an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

A schedular rating itself is recognition that claimant's industrial capacity is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  Van Hoose, 4 Vet. App. at 363; 38 C.F.R. § 4.1 (2017).

Lumbosacral Spine (Back)

At the time of his passing, the Veteran was seeking a rating in excess of 20 percent for his service-connected back disability.  The Veteran's back disability had been rated as 20 percent disabling under Diagnostic Code 5242.

Spine disabilities are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined. See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).

The General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease rates disabilities as follows, in pertinent part, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine (2017).

"Ankylosis" is immobility and consolidation of a joint due to a disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Medicine at 68 (4th ed. 1987)).

For VA compensation purposes, a normal range of motion for the thoracolumbar spine is 30 degrees of flexion, 90 degrees of extension, 30 degrees of lateral flexion in each direction, and 30 degrees of rotation in each direction.  The normal combined range of motion of the thoracolumbar spine (the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation) is 180 degrees. 38 C.F.R. § 4.71a, Plate V (2017).

When rating intervertebral disc syndrome based on incapacitating episodes, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note(1) (2017).

After a thorough review of the record, the Board finds that the Veteran's back disability did not warrant a higher 40 percent rating.  The record contains VA treatment records, private treatment records and statements from the Veteran.  The record indicates that the Veteran had been scheduled for a VA examination in October 2006, but was unable to travel for an examination due to physical limitations that precluded safe travel.

Although the Veteran was unable to attend the October 2006 VA examination, the Veteran's son contacted the VA examiner and indicated his concern about transporting the Veteran to the clinic for evaluation given the Veteran's multiple medical conditions.  The Veteran's stated that the Veteran was minimally communicative , completely dependent for all activities of daily living (ADL) and non-ambulatory.

The October 2006 VA examiner noted that the per the Veteran's son, the Veteran was ambulatory, communicative and independent in ADL in 2005.  The Veteran was hospitalized in September 2005 for dementia and experienced a fall in October 2005 which resulted in a skull fracture and traumatic brain injury (TBI).  Since the October 2005 fall, the Veteran has been non-ambulatory, minimally communicative and dependent in ADL.

The Veteran's son told the VA examiner that the Veteran was last employed in 1987.  The Veteran's son also indicated that he Veteran had a work-related injury when he fell from a ladder, reportedly due to negligence of another person, and following the injury, the Veteran did not engage in employment activities.

After reviewing the available medical records and conversing with the Veteran's son, the October 2006 VA examiner provided the following comment:
"Examination of this veteran is not feasible.  Transportation of the veteran to a C&P appointment from Georgia to Lace City is associated with risk that outweighs benefit as the veteran would not be able to participate with exam based on his multiple, non-service connected disabilities that are the result of a skull fracture and TBI per the veteran's son.  Based on discussion with the veteran's son, the level disability of the service-connected conditions was increased by a non-service connected condition as of 10/03/06.  To provide an evaluation or assessment of the level of disability associated with the service connected conditions alone would be purely speculative at this time given the TBI and subsequent effects."  

The Veteran's treatment records have been reviewed.  However, there is no medical evidence associated with the Veteran's claims file to support an increased rating for his back disability.  The VA treatment records shows noted history of degenerative joint disease of the lumbosacral spine; however, they do not indicate any range of motion testing.  A December 2005 emergency department record shows that back flexion was limited to 90 degrees.  

The Board has considered the Veteran's and appellant's contentions with regard to the claim for a higher rating for back disability, to include the December 2017 Board hearing testimony.  Although the Board does not doubt the sincerity of the appellant's belief that the Veteran's disability was more severely disabling than reflected in the current rating, as a lay person without the appropriate medical training or expertise, the appellant is not competent to provide a probative opinion on a medical matter such as the severity of a current disability as evaluated in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  

After a thorough review of the record, the Board finds that the evidence does not demonstrate that the Veteran was entitled to a rating higher than 20 percent for his service-connected back disability.  In reaching this conclusion, the Board has considered the functional impact of this disability, to include the impact of flare-ups and painful motion during his lifetime.

Left and Right Knee Disabilities

At the time of his passing, the Veteran was seeking a rating in excess of 20 percent for his service-connected left and right knee disabilities.  The Veteran's left and right knee disabilities had each been rated as 20 percent disabling under Diagnostic Code 5260.

Under Diagnostic Code 5260, a 10 percent evaluation is warranted when flexion is limited to 45 degrees; a 20 percent evaluation is warranted when flexion is limited to 30 degrees; and a 30 percent evaluation is warranted when flexion is limited to 15 degrees.

Under Diagnostic Code 5261, a 10 percent evaluation is warranted when extension is limited to 10 degrees; a 20 percent evaluation is warranted when extension is limited to 15 degrees; and a 30 percent evaluation is warranted when extension is limited 20 degrees.

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.

As indicated above, the Veteran was unable to attend the scheduled October 2006 VA examination.  

The Veteran's treatment records have been reviewed.  However, there is no medical evidence associated with the Veteran's claims file to support an increased rating for his left and right knee disabilities.  The VA treatment records shows noted history of degenerative joint disease; however, they do not indicate any range of motion testing.

The Board has considered the Veteran's contentions of record during his lifetime and the appellant's contentions with regard to the claim for a higher rating for left and right knee disabilities, to include the December 2017 Board hearing testimony.  Although the Board does not doubt the sincerity of the appellant's belief that the Veteran's disability was more severely disabling than reflected in the current rating, as a lay person without the appropriate medical training or expertise, the appellant is not competent to provide a probative opinion on a medical matter such as the severity of a current disability as evaluated in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  

After a thorough review of the record, the Board finds that the evidence does not demonstrate that the Veteran was entitled to a rating higher than 20 percent for his service-connected left and right knee disabilities.  

In reaching this conclusion that a higher rating is not warranted on any of these bases, the Board also has considered whether the evidence of record shows that the Veteran's painful motion contributed to the actual limitation of motion such that an increased rating is warranted.  But even when taking into account the pain on use experienced by him, the Board finds that an increased rating for limitation of motion is not warranted.  See 38 C.F.R. § 4.40.  The medical evidence does not show that the Veteran had muscle atrophy or other evidence of disuse due to his service-connected right and/or left knee disabilities.  Accordingly, the criteria are not met for a rating higher than 20 percent for limitation of motion owing to the left and/or right knee disabilities. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261.  In reaching this conclusion, the Board has considered the functional impact of this disability, to include the impact of flare-ups and painful motion during his lifetime.



Left and Right Hip Disabilities 

At the time of his passing, the Veteran was seeking a rating in excess of 10 percent for his service-connected left and right hip disabilities.  The Veteran's left and right hip disabilities had each been rated as 10 percent disabling under Diagnostic Code 5253.

Diagnostic Code 5253 provides for a 10 percent evaluation when there is limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees.  A 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees. 

Under Diagnostic Code 5252, for limitation of flexion of the thigh, a 10 percent rating is warranted where flexion is limited to 45 degrees; a 20 percent rating where limited to 30 degrees; a 30 percent rating where limited to 20 degrees; and a maximum assignable 40 percent rating, where limited to 10 degrees.

Normal range of motion for the hips consists of flexion to 125 degrees, extension to 0 degrees, and abduction to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

As indicated above, the Veteran was unable to attend the scheduled October 2006 VA examination.  

The Veteran's treatment records have been reviewed.  However, there is no medical evidence associated with the Veteran's claims file to support an increased rating for his left and right hip disabilities.  The VA treatment records shows noted history of degenerative joint disease; however, they do not indicate any range of motion testing.

The Board has considered the Veteran's contentions made during his lifetime and the appellant's contentions with regard to the claim for a higher rating for left and right hip disabilities, to include the December 2017 Board hearing testimony.  Although the Board does not doubt the sincerity of the appellant's belief that the Veteran's disability was more severely disabling than reflected in the current rating, as a lay person without the appropriate medical training or expertise, the appellant is not competent to provide a probative opinion on a medical matter such as the severity of a current disability as evaluated in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  

After a thorough review of the record, the Board finds that the evidence does not demonstrate that the Veteran was entitled to a rating higher than 10 percent for his service-connected left and right hip disabilities.  

Left and Right Elbow Disabilities

At the time of his passing, the Veteran was seeking a rating in excess of 10 percent for his service-connected left and right elbow disabilities.  The Veteran's left and right elbow disabilities had each been rated as 10 percent disabling under Diagnostic Code 5206.

Under DC 5206, a 10 percent rating is assigned for flexion of the forearm limited to 100 degrees.  A 20 percent rating is assigned for flexion of the forearm limited to 90 degrees.  For flexion limited to 70 degrees, a 30 percent rating is assigned for the major extremity and a 20 percent rating is assigned for minor extremity.  For flexion limited to 55 degrees, a 40 percent rating is assigned major extremity and a 30 percent rating is assigned for the minor extremity.  For flexion limited to 45 degrees, a 50 percent rating is assigned for the major extremity and a 40 percent rating is assigned for the minor extremity.

Normal range of motion of elbow is from 0 zero degrees of extension to 145 degrees of flexion.  Normal range of motion of the forearm is defined as 80 degrees of pronation and 85 degrees of supination.  See 38 C.F.R. § 4.71, Plate I (2017).

As indicated above, the Veteran was unable to attend the scheduled October 2006 VA examination.  

The Veteran's treatment records have been reviewed.  However, there is no medical evidence associated with the Veteran's claims file to support an increased rating for his left and right elbow disabilities.  The VA treatment records shows noted history of degenerative joint disease; however, they do not indicate any range of motion testing.

The Board has considered the Veteran's contentions made during his lifetime and the appellant's contentions with regard to the claim for a higher rating for left and right elbow disabilities, to include the December 2017 Board hearing testimony.  Although the Board does not doubt the sincerity of the appellant's belief that the Veteran's disability was more severely disabling than reflected in the current rating, as a lay person without the appropriate medical training or expertise, the appellant is not competent to provide a probative opinion on a medical matter such as the severity of a current disability as evaluated in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  

After a thorough review of the record, the Board finds that the evidence does not demonstrate that the Veteran was entitled to a rating higher than 10 percent for his service-connected left and right elbow disabilities.  

In reaching this conclusion that a higher rating is not warranted on any of these bases, the Board also has considered whether the evidence of record shows that the Veteran's painful motion contributed to the actual limitation of motion such that an increased rating is warranted.  But even when taking into account the pain on use experienced by him, the Board finds that an increased rating for limitation of motion is not warranted.  See 38 C.F.R. § 4.40.  The medical evidence does not show that the Veteran had flexion limited to 100 degrees and extension to 45 degrees; joint fracture; nonunion of the radius and ulna; impairment of the ulna; supination and pronation; ankylosis.  Accordingly, the criteria are not met for a rating higher than 10 percent for limitation of motion owing to the left and/or right elbow disabilities.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5205-5213. In reaching this conclusion, the Board has considered the functional impact of this disability, to include the impact of flare-ups and painful motion during his lifetime. 

SMC

At the time of his passing, the Veteran was seeking entitlement to SMC based on the need for regular aid and attendance of another person.  

SMC is payable at a specified rate if the veteran, as the result of service-connected disability, is in need of regular aid and attendance.  Need for aid and attendance means helplessness or is so nearly helpless as to require the regular aid and attendance of another person.  A veteran will be considered to be in need of regular aid and attendance if he or she is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; if the veteran is a patient in a nursing home because of mental or physical incapacity; or if the evidence establishes a factual need for aid and attendance or "permanently bedridden" status under the criteria set forth in 38 C.F.R. § 3.352  (a). 38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.351 (b).

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  "Bedridden" will be a proper basis for the determination.  38 C.F.R. § 3.352 (a).

A veteran will be found to be bedridden if the condition actually requires that he remain in bed, but not if he voluntarily stays in bed or if a physician merely recommends bed rest. It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made. The particular personal functions that the veteran is unable to perform should be considered in connection with his or her condition as a whole. It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need. Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed. They must be based on the actual requirement of personal assistance from others. Id.  

Although a veteran need not show all of the disabling conditions identified in 38 C.F.R. § 3.352 (a) to establish entitlement to aid and attendance, the Court has held that it is logical to infer there is a threshold requirement that "at least one of the enumerated factors be present."  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The critical question to be determined in this case is whether the Veteran's service-connected disabilities have resulted in the need for regular aid and attendance of another person because of resultant helplessness due to mental and/or physical impairment.  Based on its review of the record, the Board concludes that the criteria have not been met.

The record does not show and the Veteran does not allege that he is blind or nearly blind or that his is a patient in a nursing home because of mental or physical incapacity.

The Veteran underwent an in-home examination for housebound status or permanent need for regular aid and attendance in July 2006.  The examination report shows that the Veteran was unable to feed himself, button clothing or shave himself.  The examiner noted that the Veteran suffered from TBI that resulted from his October 2005 fall while he was a patient at a non-VA hospital.  The examiner noted that the Veteran also had Alzheimer's, dementia, and a right leg amputation.  The examiner further noted that the Veteran was a "bed-to-wheelchair-bound" patient and he required a stretcher for transport.  The examiner listed the following diagnoses: amputation, diabetic ulcer, dementia, hypertension, hyperlipidemia, diabetes, and coronary artery disease, and indicated that the Veteran requires the daily personal health care services of a skilled provider without which the Veteran would require hospital, nursing home or other institutional care.

As indicated above, the October 2006 VA examination report notes that the Veteran was ambulatory, communicative and independent in ADL in 2005, until his October 2005 fall that resulted in TBI.  

Upon review of the record, the Board finds that the evidence does not demonstrate that the Veteran's service-connected disabilities had resulted in the need for regular aid and attendance of another person because of resultant helplessness due to mental and/or physical impairment or that the Veteran had been bedridden due to service-connected disabilities.  Although the evidence shows that the Veteran required assistance and that he was bedridden, the evidence does not show that he was helpless due to his service-connected disabilities.  SMC based on the need for aid and attendance, however, requires a finding that the service-connected disabilities causes very specific types of limitations; the evidence of record does not support this finding.  The evidence of record indicates that the Veteran had severe limitations due to non-service connected disabilities.  As such, the evidence of record weighs against a finding that the service-connected back disability, and the bilateral knee, hip and elbow disabilities resulted in one of the enumerated factors needed for an award of SMC based on a need for regular aid and attendance.

The Board has also considered entitlement to SMC pursuant to 38 U.S.C. § 1114  (s); however, the criteria has not been met. 

SMC provided by 38 U.S.C. § 1114 (s) is payable where the Veteran has a single service-connected disability rated as 100 percent, and (1) has additional service-connected disability or disabilities independently rated as 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. This requirement is met when the Veteran is substantially confined as a result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  See 38 C.F.R. § 3.350 (h)(3)(i)(1)&(2) (2017).

An award of TDIU, if it based upon a single service-connected disability, is sufficient to satisfy § 1114 (s) requirement of a service-connected disability rated as 100 percent disabling.  Bradley v. Peake, 22 Vet. App. 280, 293 (2008); see also Buie v. Shinseki, 24 Vet. App. 242, 250 (2010); however, a TDIU rating that is based on multiple underlying disabilities cannot satisfy the § 1114 (s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  Id.  

As indicated above, the Veteran's back disability was rated 20 percent disabling; right and left knee disabilities were each rated at 20 percent disabling; right and left hips were each rated at 10 percent disabling; right and left elbow disabilities were each rated at 10 percent disabling; and he is awarded TDIU.  A December 2006 rating decision reflects that TDIU was awarded based on service-connected back, bilateral knee and bilateral hip disabilities; therefore, the TDIU was not granted based on a single disability.  Further, the Veteran does not have any other service-connected disability or disabilities independently rated at 60 percent.  38 C.F.R. § 4.25.  In light of these factors, the Veteran is not eligible for SMC under 38 U.S.C.. § 1114 (s); 38 C.F.R. § 3.350 , as a matter of law.  Further, the evidence does not indicate that the Veteran was substantially confined to his dwelling and the immediate premises due to the service-connected disability.

Earlier Effective Date for the Grant of TDIU

The appellant contends that a TDIU is warranted from June 1992, which is the date the Veteran met the schedular criteria for an award of TDIU.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a); see also 38 C.F.R. §§ 3.340 , 3.341.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  38 C.F.R. § 4.16 (a).

Except as otherwise provided, the effective date of a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  A TDIU claim is one for increased compensation, and the effective date rules for increased compensation therefore apply to a TDIU claim.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009); Hurd v. West, 13 Vet. App. 449, 451-52 (2000).  The effective date of an award for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997)(requiring VA to consider the evidence of disability during the period one year prior to the application in order to determine when a factually ascertainable increase in disability occurred).

The "date of the claim" means the date of the application based upon which benefits are awarded, not the original claim for service connection.  Sears v. Principi, 16 Vet. App. 244, 246-47 (2002), aff'd, 349 F.3d 1326   (Fed. Cir. 2003).  In this context, the provisions of 38 U.S.C. § 5110  also refer to the date an application is received. While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. §§ 3.1 (p), 3.155; Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

The Board notes that VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises. See 79 Fed. Reg. 57660  (Sept. 25, 2014). The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015. As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied.

The appellant asserts that the Veteran should have been awarded TDIU effective prior to May 30, 2006, because a June 1, 1992 vocational rehabilitation letter indicated that the Veteran "would not benefit from further rehabilitation" is evidence that the Veteran was unemployable.  She argues that because the Veteran's service connected disabilities had a combined 70 percent rating from as the Veteran has been granted service connection for disabilities with a combined 70 percent rating, effective May 29, 1992; his TDIU should also be effective May 29, 1992.

On May 30, 2006, VA received the Veteran's application for increased compensation based on individual unemployability for service connected knee and back disabilities.  The application contained the following remarks: "Veteran is totally disabled, bedridden, and immobile after suffering a traumatic brain injury.  As a result Veteran is entirely unemployable."  A December 2006 rating decision denied the claim for a higher ratings, but awarded TDIU effective May 30, 2006, noting that although it appeared that the Veteran's TBI added to the reason that he was unemployed, the service-connected conditions were the main reason that he was unable to work.  

At the time of his death, service connection was in effect for a back disability, evaluated as 20 percent disabling; right and left knee disabilities, each evaluated as 20 percent disabling; right and left hip disabilities, each evaluated as 10 percent disabling; right and left elbow disabilities, each evaluated as 10 percent disabling, effective May 29, 1992.  Thus, he met the schedular criteria for TDIU as of May 29, 1992. 

The critical question to be determined in this case is whether the record contains a claim for TDIU prior to May 30, 2006.  

The Board acknowledges the appellant's contention that the June 1992 vocational rehabilitation letter is evidence that the Veteran was unemployable as early as June 1992.  The letter provides the following statement of reason: "While you are entitled to services, there is no current reasonable feasibility that rehabilitation services will lead to employment, and you are not in need of independent living services."  However, the letter does not indicate that the Veteran was unable to secure and maintain substantial gainful employment due to service-connected disabilities alone. 

Further, the June 1992 vocational rehabilitation letter does not include either an explicit claim for a TDIU or an informal claim for a TDIU reasonably raised by the record in connection with a claim for an increased rating.

The Board acknowledges the appellant's statement that the Veteran did not know that TDIU benefits existed before the instant claim was filed, and is sympathetic to her contentions.  However, the pertinent legal authority governing effective dates in this case is clear and specific, and the Board is bound by such authority.  Pursuant to that authority, the Board finds that there is no legal basis by which an effective date for the award of service connection for TIDU earlier than May 30, 2006  can be assigned.  Consequently, the claim for an effective date prior to May 30, 2006 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

DIC Benefits Based on Service Connection for Cause of Death

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.  The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b).  To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312 (c)(1).  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.

The appellant argues that the Veteran's service-connected bilateral knee and bilateral hip disabilities contributed to his death.  She asserts that in October 2005, the Veteran was hospitalized and while he was at the hospital he fell as a result of his service-connected bilateral knee and hip disabilities, and suffered a TBI.  She further asserts that the trauma suffered from the fall that led to the TBI led to stroke, seizure and 15 months of life-altering illnesses that were terminal in nature.  

The Veteran's death certificate indicates that the immediate cause of his death was respiratory arrest due to, or as a consequence of end of stage lung disease.  No other significant conditions contributing to death were noted.

The record does not support that respiratory arrest or lung disease was or should have been directly service-connected.  The Veteran's service treatment records are silent for any event, injury, or disease that may be associated with the primary or secondary causes of death listed on his death certificate.  He did not complain of and was not treated for respiratory conditions, nor did he allege, during his lifetime, that he had symptoms of any of these conditions during service.  The lung disease did not develop until decades after his military service.  Further, the medical treatment records show a documented history of smoking.  Therefore, direct service connection for cause of death based on the conditions listed on the death certificate is not warranted.

As noted, the appellant contends that the service-connected bilateral knee and bilateral hip disabilities were contributory causes of death as she avers that the knees and hips gave way and caused the Veteran to fall and sustain a TBI which let to stroke, seizure and other illnesses.

While a lay person is competent to report (1) symptoms observable to a layperson; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay witness competent to render opinions regarding the cause of death in a medically complex case nor need the Board give any probative weight to bald assertions by a lay witness, such as appellant, regarding that subject.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The appellant has not been shown to be competent to opine on the cause of the Veteran's death.  The questions of medical causation are complex in this appeal and require medical training in order to provide a competent opinion.

Notably, the Board is also not competent to render its own medical opinion, favorable or unfavorable, on the underlying medical issues.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (Board may not make independent medical assessments). Instead, the Board must base its decision on the competent medical evidence of record.

In this case, there is no competent medical evidence to support the appellant's claim.  There is no competent evidence that links a cause of the Veteran's death to a service-connected disability or a disability, injury or event that is otherwise shown to have begun in service.  As such, the preponderance of the evidence is against the claim, the benefit of-the-doubt doctrine does not apply, and the claim for service connection for cause of death must be denied.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board has considered whether this appeal should be remanded to obtain an opinion regarding the contentions on appeal.  As indicated above, the competent evidence of record does not indicate that a disability service-connected during the Veteran's lifetime or a disability that was due to service (but not claimed as such during his lifetime) caused or contributed to his death.  For these reasons, the Board finds that VA's due to assist does not extend to obtaining such an opinion.  there is no credible evidence that the Veteran was exposed to herbicides during service and no indication that his metastatic prostate cancer is otherwise related to service. See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).

DIC Benefits Pursuant to 38 U.S.C. § 1318

Under 38 U.S.C. §  1318, VA death benefits may be paid to a deceased Veteran's surviving spouse or children in the same manner as if the Veteran's death is service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was "entitled to receive," compensation for service-connected disability that (1) was continuously rated as totally disabling for the 10 years immediately preceding death, (2) was continuously rated as totally disabling for a period of not less than 5 years from the date of his discharge or release from active duty or (3) was continuously rated as totally disabling for a period of not less than one year immediately preceding death, and the Veteran was a former prisoner of war (POW) who died after September 30, 1999.  38 U.S.C. § 1318; 38 C.F.R. § 3.22 (a).  The total rating may be schedular or may be a total disability rating based on unemployability (TDIU).  38 C.F.R. § 3.22 (c).

In this case, the Veteran separated from service in October 1964.  He died in October 2007.  At the time of his death, service connection was in effect for a back disability, evaluated as 20 percent disabling; right and left knee disabilities, each evaluated as 20 percent disabling; right and left hip disabilities, each evaluated as 10 percent disabling; right and left elbow disabilities, each evaluated as 10 percent disabling; and TDIU.  From May 30, 2006, Veteran was assigned a TDIU.  From May 29, 1992, his combined evaluation was 70 percent.

As shown above, the Veteran was not rated totally disabled for a continuous period of at least 10 years immediately preceding death; nor was he rated totally disabled continuously since his release from active duty and for a period of not less than five years immediately preceding death.  Additionally, the Veteran was not a former POW.

In light of the foregoing discussion, the Board concludes that the appellant's claim for DIC under 38 U.S.C. § 1318  must be denied because the requirements of 38 C.F.R. § 1318 are not met.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than May 30, 2006, for the award of TDIU is denied. 

Accrued benefits based on an increased rating claim for a back disability is denied.

Accrued benefits based on an increased rating claim for a left knee disability is denied.

Accrued benefits based on an increased rating claim for a right knee disability is denied.

Accrued benefits based on an increased rating claim for a left hip disability is denied.

Accrued benefits based on an increased rating claim for a right hip disability is denied.

Accrued benefits based on an increased rating claim for a left elbow disability is denied.

Accrued benefits based on an increased rating claim for a right elbow disability is denied.

Accrued benefits based on SMC is denied.

Entitlement to DIC based on cause of death and under 38 U.S.C. § 1318 is denied.

Service connection for the Veteran's cause of death is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


